DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2022 has been entered.
 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17-26 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mason Publications (Research Disclosure, August 1, 1998, page 1073) in view of Dagley et al. (2013/0137834) and Westmijze et al. (WO 00/042078).
Regarding claims 17-19, 22-23 and 34:  Mason Publications teaches a method of extruding a molten polypropylene with an emulsion comprising water and the claimed organic peroxide in a ZSK30 twin screw extruder (page 1073).  The composition of Mason Publications does not include mineral oil.  
Mason Publications fail to specify establishing a vacuum in a venting zone.
However, Dagley et al. teach an analogous method of extruding a polypropylene with a peroxide wherein the extruding is conducting with vacuum venting at 0.06 MPa (600 mbar) at extruder decompression zone C13 [0090; Examples] to remove water from the melt [0011, 0076] that is generated during extrusion due to the introduction of aqueous hydrogen peroxide [0076].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the vacuum venting method of Dagley et al. in the process of Mason Publications to remove volatile compounds (water and VOC) from the molted polymer.
Mason Publication fails to specify an emulsifier.
However, Westmijze et al. teach an aqueous emulsion of peroxides for modifying polymers comprising between 15 and 70 wt% peroxide (page 3, lines 23-26) and 0.02 to 15 wt% of an ethoxylated fatty alcohol as an emulsifier (page 4, line 26 to page 5, line 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an ethoxylated fatty alcohol, and the amounts of peroxide and ethoxylated fatty alcohol (instant claim 36) as taught by Westmijze et al. in the aqueous peroxide emulsion of Mason Publications to control the degradation of polypropylene.
Regarding claim 20:  Mason Publications teaches a dosing level of 0.01 wt% of active oxygen in the PP compound (page 1073).
Regarding claim 21:  Mason Publications teaches 7.5, 4.4 and 3.0 wt% of active oxygen (page 1073).
Regarding claim 24:  The storage capacity of the container comprising the peroxide and water is not critical.  The storage capacity has no effect upon the structure of the end composition produced from the method.  It would have been obvious to use any storage capacity for supplying the composition to the extruding step.  
Regarding claim 25:  Mason Publications teaches adding water during melt processing in the extruder to further deactivate the residual polymerization catalyst (page 1073).
Regarding claim 26:  The claims ranges are not critical.  The skilled artisan can optimize the amount of organic peroxide and water to produce an emulsion with the desired active oxygen content.  The amount of emulsifier in Mason Publications is 0% by weight (page 1073).



Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive. 
The Applicant has admitted that Westmijze states that their peroxide emulsion can be used in various polymerization reactions.  However, the Applicant has made the argument that Westmijze does not specify a polymer modification reaction.  Since Westmijze teaches the genus of various polymerization reactions it is not required that they disclose every species, such as a polymer modification reaction.  The skilled artisan recognizes that their disclosure applies to every species within the genus.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763